DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s Amendment filed November 16, 2020.

Claims 1-20 are pending in the application.  Claims 1, 8, and 18 are independent claims.

Response to Arguments
Applicant's amendments and arguments filed November 16, 2020 overcome the previously applied objections to the drawings and specification, as well as the rejections under 35 U.S.C. 112, 102, and 103.  However, the nonobvious double patenting 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,468,432 B1 to Han et al. (referred to hereafter as “Han”). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.

Regarding claim 1, claim 1 of Han shows a method comprising: forming a first electrode; forming a ferroelectric layer in direct contact with the first electrode; forming a second electrode in direct contact with the ferroelectric layer, the first electrode, the ferroelectric layer, and the second electrode defining a cross-bar array; and biasing the second electrode to adjust domain wall movement within the ferroelectric layer {“1. A method for incorporating a metal-ferroelectric-metal (MFM) structure in a cross-bar array in back end of the line (BEOL) processing, the method comprising: forming a first electrode; forming a ferroelectric layer in direct contact with the first electrode; forming a Regarding claim 2 (that depends from claim 1), claim 1 of Han shows the first electrode and the ferroelectric layer are perpendicular to the second electrode to form the cross-bar array {“1. A method for incorporating a metal-ferroelectric-metal (MFM) structure in a cross-bar array in back end of the line (BEOL) processing, the method comprising: forming a first electrode; forming a ferroelectric layer in direct contact with the first electrode; forming a second electrode in direct contact with the ferroelectric layer, such that the first electrode and the ferroelectric layer are perpendicular to the second electrode to form the cross-bar array; and biasing the second electrode to adjust domain wall movement within the ferroelectric layer.”}. Regarding claim 3 (that depends from claim 1), claim 2 of Han shows the second electrode includes a plurality of second electrodes separated by a plurality of spacers {“2. The method of claim 1, wherein the second electrode includes a plurality of second electrodes separated by a plurality of spacers.”}. Regarding claim 4 (that depends from claim 3), claim 3 of Han shows a thickness of each of the plurality of spacers is less than a thickness of the second electrode {“3. The method of claim 2, wherein a thickness of each of the plurality of spacers is less than a Regarding claim 5 (that depends from claim 1), claim 4 of Han shows the biasing is conducted via pinning voltages {“4. The method of claim 1, wherein the biasing is conducted via pinning voltages.”}. Regarding claim 6 (that depends from claim 1), claim 5 of Han shows the biasing is conducted via current source lines {“5. The method of claim 1, wherein the biasing is conducted via current source lines.”}. Regarding claim 7 (that depends from claim 1), claim 6 of Han shows resistance of the ferroelectric layer can be controlled by the domain wall movement adjustment {“6. The method of claim 1, wherein resistance of the ferroelectric layer can be controlled by the domain wall movement adjustment.”}. Regarding claim 8, claim 7 of Han shows a metal-ferroelectric-metal (MFM) structure, the structure comprising: a first electrode; a first ferroelectric layer in direct contact with the first electrode; a second electrode in direct contact with the first ferroelectric layer, the first electrode, the ferroelectric layer, and the second electrode defining a cross-bar array; and biasing members for providing current to the second electrode to adjust domain wall movement within the first ferroelectric layer {“7. A metal-ferroelectric-metal (MFM) structure, the structure comprising: a first electrode; a first ferroelectric layer in direct contact with the first electrode; a second electrode in direct contact with the first Regarding claim 9 (that depends from claim 8), claim 7 of Han shows the first electrode and the ferroelectric layer are perpendicular to the second electrode to form a cross-bar array {“7. A metal-ferroelectric-metal (MFM) structure, the structure comprising: a first electrode; a first ferroelectric layer in direct contact with the first electrode; a second electrode in direct contact with the first ferroelectric layer, such that the first electrode and the first ferroelectric layer are perpendicular to the second electrode to construct a cross-bar array; and biasing members for providing current to the second electrode to adjust domain wall movement within the first ferroelectric layer.”}. Regarding claim 10 (that depends from claim 8), claim 8 of Han shows the second electrode includes a plurality of second electrodes separated by a plurality of spacers {“8. The structure of claim 7, wherein the second electrode includes a plurality of second electrodes separated by a plurality of spacers.”}. Regarding claim 11 (that depends from claim 10), claim 9 of Han shows a thickness of each of the plurality of spacers is less than a thickness of the second electrode {“9. The structure of claim 8, wherein a thickness of each of the plurality of spacers is less Regarding claim 12 (that depends from claim 8), claim 10 of Han shows the biasing is conducted via pinning voltages {“10. The structure of claim 7, wherein the biasing is conducted via pinning voltages.”}. Regarding claim 13 (that depends from claim 8), claim 11 of Han shows the biasing is conducted via current source lines {“11. The structure of claim 7, wherein the biasing is conducted via current source lines.”}.Regarding claim 14 (that depends from claim 8), claim 12 of Han shows resistance of the first ferroelectric layer can be controlled by the domain wall movement adjustment {“12. The structure of claim 7, wherein resistance of the first ferroelectric layer can be controlled by the domain wall movement adjustment.”}. Regarding claim 15 (that depends from claim 8), claim 13 of Han shows a second ferroelectric layer is disposed adjacent the second electrode {“13. The structure of claim 7, wherein a second ferroelectric layer is disposed adjacent the second electrode.”}.Regarding claim 16 (that depends from claim 8), claim 14 of Han shows a second ferroelectric layer is disposed over the first ferroelectric layer {“14. The structure of claim 7, wherein a second ferroelectric layer is disposed over the first ferroelectric layer.”}. Regarding claim 17 (that depends from claim 8), claim 15 of Han shows a second Regarding claim 18, claim 16 of Han shows a metal-ferroelectric-metal (MFM) structure, the structure comprising: a first electrode; a first ferroelectric layer in direct contact with the first electrode; a second ferroelectric layer disposed over the first ferroelectric layer; a second electrode in direct contact with the first and second ferroelectric layers, the first electrode, the first and second ferromagnetic layers, and the second electrode defining a cross-bar array; and biasing members for providing current to the second electrode to adjust domain wall movement within the first ferroelectric layer {“16. A metal-ferroelectric-metal (MFM) structure, the structure comprising: a first electrode; a first ferroelectric layer in direct contact with the first electrode; a second ferroelectric layer disposed over the first ferroelectric layer; a second electrode in direct contact with the first and second ferroelectric layers, such that the first electrode and the first ferroelectric layer are perpendicular to the second electrode and the second ferroelectric layer to construct a cross-bar array; and biasing members for providing current to the second electrode to adjust domain wall movement within the first ferroelectric layer.”}. Regarding claim 19 (that depends from claim 18), claim 17 of Han shows the second electrode includes spacers on opposed ends thereof {“17. The structure of claim 16, wherein the second electrode includes spacers on opposed ends thereof.”}.
Regarding claim 20 (that depends from claim 18), claim 19 of Han shows the biasing is conducted via pinning voltages {“19. The structure of claim 16, wherein the biasing is conducted via pinning voltages.”}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826